Title: Louis Philippe Gallot de Lormerie to Thomas Jefferson, 5 March 1813
From: Lormerie, Louis Philippe Gallot de
To: Jefferson, Thomas


          
            Monsieur Philada 5 mars 1813—
            une circonstance Extraordinaire (la mort de M Barlow, si elle est vraie) peut seule m’authoriser a prendre La Liberté de vous Ecrire de nouveau. J’ai Eu Lhonneur de vous adresser au Commençement de L’année mes voeux pour votre Santé et votre satisfaction. Je n’ai point reçu depuis de vos nouvelles. je n’attribue neammoins les desappointemens qui me Désolent qu’a des causes Etrangeres a la bienveillance que vous avés la bonte d’avoir pour moi.
            Il paroit Cependant probable que Ve Gouvernement Enverra un ministre pour remplaçer M Barlow. ne pourois je pas Obtenir un Passage avec lui et pour mes Caisses d’hist: naturelle et qques Livres en malles?
            La Saison p Echapper aux croiseurs anglais, et pour arriver tres promtement en françe s’Ecoule rapidement. si le Navire que Ve Gouvernement choisira pouvoit partir de philade je pense que ce seroit la voÿe la plus sure. il y a maintenant en ne porte une Goëlette La Thetis cape Bolton d’une marche Supérieure qui est arrivee icy en 30 Jours de france a la Baÿe de Chesapeake, mais qui a Echappé aux frégates Blockantes et même a ses Batimens Légers en faisant voile pour notre Delaware—il est Egalement difficile d arriver ou partir de N: york & Boston. Ce schooner la thetis de Baltimore Capne Bolton dont Jai Lhonneur de vous faire mention est maintenant a decharger et rendre sa cargaison si l’armateur vouloit le destiner de nouveau pour françe ce seroit une Excellente Embarquation pour Votre Envoyé qui sur un plus grand Navire risqueroit dEtre pris; ou du moins pour vos depêches—
            Mais il faut beaucoup de diligençe car sous peu il sera trop tard.
            Je vous seroi fort Obligé, Monsieur, dans ce Cas de me recommander a L’agent du Gouvernement a Philada pour mon passage dans cette Goëlette ou dans tel autre Batiment que vous choisiriés. Jobserverai neammoins qu’a Cause de la Guerre qui rend si dangereux votre Cabotâge (The coasting Navigation) il me seroit Exçessivement difficile & dispendieux de transporter mes Caisses & malles (que j’evalue a presque un Tonneau de fret,) par terre a un port Eloigné—
            Mais en supposant que Votre Gouvernement ne juge pas a propos dEnvoyer ou ministre ou depêches en françe actuellement voudries vous, Monsieur, avoir la bonté de m’Envoyer un mot de recommendation pour quelqun de votre confiançe a Philade & conséquemment ayant de l’influençe pour Obtenir en payant au taux actuel Environ un tonneau de fret & mon passage car c’est une faveur maintenant quoiqu’on la paye infiniment cher pour obtenir place dans un Navire et surtout du fret. Les armateurs devroient cependant considerer que c’est diminuer leurs risques, qu’un tonneau est fort peu de chose sur toute un Cargaison et que le payement du fret & du passâge est un objet certain. Il est même trop considerable pour moi qui ai fait tant de pertes et qui n’est pas riche. Mais je dois penser que plus tard il me seroit impossible de faire ce sacrifiçe ou même de partir a tel prix que ce soit il me faut aller ou j’ai des ressources et des amis puissans au vœu desquels Je dois répondre—
            J’ay Lhonneur de Vous réitérer les assurances de mon respect et de mon trés Sincère attachement,LormeriePost office Phila
          
          
         
          Editors’ Translation
          
            Sir Philadelphia 5 March 1813—
            Only an extraordinary circumstance (Mr. Barlow’s death, if it is true) can authorize me to take the liberty of writing to you again. At the beginning of the year I had the honor to send my wishes for your health and happiness. Since then I have received no news from you. However, I attribute the disappointments that distress me only to reasons unrelated to your kindness to me.
            Meanwhile, it seems probable that your government will send a minister to replace Mr. Barlow. Could I not obtain a passage with him for me, my boxes of natural history, and a few trunks of books?
            The season to avoid English cruisers and arrive promptly in France is fast disappearing. If the ship your government chooses could leave from Philadelphia I think it would be the safest way. In our port now is the schooner Thetis, Captain Bolton, in superior working order, which arrived here in 30 days bound from France to the Chesapeake Bay, but which escaped blockading frigates and even lighter craft by sailing to our Delaware River—it is also difficult to arrive at or depart from New York and Boston. This schooner Thetis of Baltimore, Captain Bolton, that I mention to you is now unloading and delivering its cargo. If the owner wanted to send it back to France, it would be an excellent craft for your envoy who, on a larger ship, would risk being taken; or at least losing his dispatches—
            But much haste is needed as soon it will be too late.
            I would be much obliged to you, Sir, in this case, if you would recommend me to the government agent in Philadelphia for my passage on this schooner or in any other ship of your choosing. However, I will observe that because of the war, which makes your coastal navigation so dangerous, it would be excessively difficult and expensive for me to transport my boxes and trunks (which I estimate to be almost a ton of freight), by land to a distant port—
            But supposing your government does not find it advisable to send either a minister or dispatches to France at the moment, would you, Sir, be kind enough to send me a word of recommendation to somebody you trust in Philadelphia and consequently who would have the influence to obtain my passage paying at the current rate for about a ton of freight, for one is lucky now to obtain passage in a ship for oneself or one’s goods even if one pays a lot of money, and mostly for freight. However, shipowners should consider that it decreases their risks, that a ton of freight is a very small portion of a whole cargo, and that the payment of freight and passage is a sure thing. It is too much even for me, who has lost so much and is not rich. But I know that later it will be impossible for me to make this sacrifice or even to leave at any price. I must go where I have resources and powerful friends to whose wishes I must respond—
            I have the honor to reiterate to you the assurances of my respect and very sincere attachment,LormeriePost office Phila
          
        